Title: To George Washington from Humbert Droz, 29 July 1791
From: Droz, Humbert
To: Washington, George

 

Monsieur;
No. 93 south front streetPhiladelphie Le 29 Juillet 1791

L’amour des arts m’a fait quitter la Suisse ma Patrie J’ai exercé 25 ans à Paris sous les plus brillans artistes, je puis dire avec succés, celui de L’horlogerie.
Ayant toujours vecu jour le jour, l’emigration des Contrerevolutionaires, et le plaisir Cruel que se font Les ¾ des grands, Je veux dire des Gens riches, de ne rien faire m’ont fait penser à un autre pays; l’Abbé Reinal le Cultivateur ameriquin m’ont decidé pour Celui ci.
J’ai laissé ma femme et mon fils Jusqu’a ce que je Sache en m’etablissant ici, si j’y trouverai une existence plus assurée à la fin de mes jours, qu’en france, alors je les ferai venir, sinon, J’irai Les rejoindre.
Je Croirois ne pas faire l’usage que je dois faire de mes talents si je ne Les offrois particulierement, à l’homme, que tout le monde envisage Comme le plus meritant des 13 Etats unis Q’il m’honore de sa Confience, et je jure foi de suisse qu’il ne sera pas trompé.
Voici 8 ans que je n’ai eté occupé qu’a mettre l’harmonie, dans les ouvrages les plus Compliqués, montres à masses, repetant Les minutes, à Equation ayant toutes Sortes de quantiemes Echapements à vibrations libres &ca qui s’executoient Chez Mr Breguet, premier artiste de Paris et je Crois du monde Entier.
desorte que la plus mauvaise montre, si on veut faire le sacrifice de me payer mon travail, je la mettrai dans le Cas de servir Comme une bonne, en donner mon billet de garentie pour 10 ans; et si on peut prouver au bout d’un an—qu’elle a mal eté, sans qu’on l’ait laissé tomber ou d’autres accidents, Je m’engage à rendre L’argent reçu pour Cela.
bien entendu qu’il faut renouveler Les huilles tout les 3 ans dans Les montres plates ou à repos, et tout Les 7 dans les hautes à roue de rencontres.
Attendant Vos Ordres Je Suis trés Respectueusement Monsieur Votre trés humble Et obeissant Serviteur

A Lis Humbert Droz

